 1                                                              Judge: Alston
 2                                                              Chapter: 7
                                                                Location: Telephonic
 3                                                              Hearing Date: December 2, 2020
                                                                Hearing Time: 11:00 AM
 4                                                              Response Date: November 30,
                                                                2020
 5

 6

 7

 8

 9

10
                        UNITED STATES BANKRUPTCY COURT
11                  WESTERN DISTRICT OF WASHINGTON AT SEATTLE

12

13   IN RE:                                               Adversary No. 20-01047-CMA

14   JACK CARLTON CRAMER, JR,                             Chapter 7

15
                                                          BK Case No. 09-15167
16                            Debtors.

17   _______________________________________              SUPPLEMENTAL BRIEF IN SUPPORT
                                                          OF PLAINTIFF’S MOTION FOR
18   JACK CARLTON CRAMER, JR,
                                                          SUMMARY JUDGMENT
19                            Plaintiffs,

20   v.

21   21st MORTGAGE CORPORATION,

22

23                            Defendant.

24

25

26

27
      SUPPLEMENTAL BRIEF IN SUPPORT OF PLAINTIFF’S                          HENRY & DEGRAAFF, P.S.
      MOTION FOR SUMMARY JUDGMENT - Page 1                                    787 MAYNARD AVE S.
                                                                               SEATTLE, WA 98104
                                                                      V (206) 330-0595 / F (206) 400-7609
      Case 20-01047-CMA      Doc 27      Filed 11/19/20     Ent. 11/19/20 16:48:13       Pg. 1 of 6
 1
     I.       UNJUST ENRICHMENT CAUSE OF ACTION IS ACTUALLY A REMEDY FOR
 2

 3               ENFORCEMENT OF A PREPETITION CONTRACTUAL CLAIM—

 4            All of Mr. Cramer’s debts and liabilities on any “claims” were discharged in his chapter 7

 5   bankruptcy case. 11 U.S.C. § 727. Likewise, any action seeking equitable relief for a breach of a
 6   contractual obligation is discharged “if such breach gives rise to a right to payment.” 11 U.S.C. §
 7
     101(5)(B). Thus, any equitable claim or obligation that Mr. Cramer may have had on his
 8
     mortgage contract, only survives a bankruptcy discharge if there is no alternative right to money
 9
     damage to cure the breach. Grogan v. Garner, 498 U.S. 279, 283, 111 S.Ct. 654, 112 L.Ed.2d
10

11   755 (1991). Thus, any obligations arising from Mr. Cramer’s obligation to pay escrow advances

12   for property taxes and insurance on the property were discharged as they were pre-petition

13   claims described in the escrow provisions of the Deed of Trust and relied upon by 21st Mortgage
14
     in its unjust enrichment action. Supplemental Declaration of Christina L Henry (“Supp. Henry
15
     Dec”). at ¶ 3, with exhibits referenced there. There is no question that the existence of the escrow
16
     provisions cited in the deed of trust regarding equity items in paragraphs 2, 4, 5, and 7 (See
17
     Cramer Dec., at ¶ 2, Exhibit. B, pg. 3-4, at paragraph 2, 4, 5 and 7) are the type of contractual
18

19   provisions that even though they may accrue post-petition are still fairly contemplated prior to

20   the bankruptcy filing and thus discharged. In re Burke, No. 1:09-BK-12469, 2019 WL 6332370,
21   at *6 (B.A.P. 9th Cir. Nov. 25, 2019).
22
              In each of the cases cited by In re Burke, as here, the creditors knew about specific facts
23
     pre-petition that reasonably suggest a claim, making the claim fairly contemplated. Id. In
24
     Goudelock v. Sixty-01 Ass'n of Apartment Owners, 895 F.3d 633 (9th Cir.), cert. denied, 139 S.
25

26   Ct. 580, 202 L. Ed. 2d 406 (2018) the debtor’s personal obligation to pay monthly condominium

27
      SUPPLEMENTAL BRIEF IN SUPPORT OF PLAINTIFF’S                                 HENRY & DEGRAAFF, P.S.
      MOTION FOR SUMMARY JUDGMENT - Page 2                                           787 MAYNARD AVE S.
                                                                                      SEATTLE, WA 98104
                                                                             V (206) 330-0595 / F (206) 400-7609
          Case 20-01047-CMA        Doc 27     Filed 11/19/20     Ent. 11/19/20 16:48:13         Pg. 2 of 6
     dues arose pre-petition, so the condo association could have fairly contemplated that monthly
 1

 2   dues would continue to accrue as long as the debtor remained the owner. In In re Castellino

 3   Villas, A. K. F. LLC, 836 F.3d 1028 (9th Cir. 2016), a plaintiff creditor suing on a pre-petition

 4   contract with an attorney fees provision could fairly contemplate that fees would continue to
 5   accrue post-petition where the plaintiff was required by a settlement agreement to compete the
 6
     lawsuit. In In re SNTL Corp., 571 F.3d 826 (9th Cir. 2009), the parties specifically contracted for
 7
     a contingency where a third party would be liable in the event a payment made by a primary
 8
     obligor turned out to be a preferential transfer, and thus the existence of that exact claim was
 9

10   fairly contemplated. In In re Cool Fuel, Inc., 210 F.3d 999 (9th Cir. 2000), the state of California

11   had an allowable contingent claim where the taxing authority investigated the bankrupt debtor

12   and issued a deficiency determination pre-petition, even though a final decision had not been
13
     issued. In In re Jensen, 995 F.2d 925 (9th Cir. 1993), where the state had discovered an
14
     environmental hazard pre-petition, the state’s claim for cleanup was discharged even though the
15
     cause of action requiring cleanup had not yet accrued. 21st Mortgage, like all of the creditors in
16
     these cases, had fair contemplation of the continuing accrual of the expenses contemplated by the
17

18   creation of the escrow account. Like SNTL, the specific expense was contemplated and

19   contracted for, and as this court pointed out at oral argument, it was contemplated precisely
20   because mortgage creditors like 21st cannot trust mortgage debtors to keep current on taxes and
21
     insurance.
22
            Thus, there is no way to escape the fact that 21st mortgage’s unjust enrichment judgment
23
     is nothing more than a remedy for the enforcement of a pre-petition claim and no matter how
24

25   unjust or unfair it may be to allow Mr. Cramer to not reimburse 21st mortgage for their escrow

26   advances made for the home he is living in, his obligations to 21st mortgage were discharged. It

27
      SUPPLEMENTAL BRIEF IN SUPPORT OF PLAINTIFF’S                                HENRY & DEGRAAFF, P.S.
      MOTION FOR SUMMARY JUDGMENT - Page 3                                          787 MAYNARD AVE S.
                                                                                     SEATTLE, WA 98104
                                                                            V (206) 330-0595 / F (206) 400-7609
      Case 20-01047-CMA          Doc 27     Filed 11/19/20      Ent. 11/19/20 16:48:13         Pg. 3 of 6
     is well established that “notions of equity and fairness do not override the express provisions of
 1

 2   the Bankruptcy Code.” Norwest Bank Worthington v. Ahlers, 485 U.S. 197, 206, 108 S.Ct. 963,

 3   99 L.Ed.2d 169 (1988) (“[W]hatever equitable powers remain in the bankruptcy courts must and

 4   can only be exercised within the confines of the Bankruptcy Code.”).” Goudelock v. Sixty-01
 5   Ass'n of Apartment Owners, 895 F.3d 633, 641 (9th Cir.), cert. denied, 139 S. Ct. 580 (2018). It
 6
     is this court’s obligation to interpret the Bankruptcy Code while acknowledging the paramount
 7
     importance of the fresh start and while acknowledging that whatever equitable powers this court
 8
     can only be exercised within the confines of” the Bankruptcy Code. Law v. Siegel, 571 U.S. 415,
 9

10   421 (2014).

11      II.        CRAMER HAD NO OBLIGATION TO PAY PROPERTY TAXES THAT
                              SURVIVED THE DISCHARGE
12
              It is a bedrock principle of Washington Real Property Tax law that the property owner
13
     has no personal liability for real property tax. In 1910, the Washington State Supreme Court
14

15   explained it succinctly:

16                   There appears to be no statutory method for the enforcement of the
                     collection of taxes upon real property other than by foreclosing the
17                   lien thereon in the manner provided by the general revenue laws.
                     This court has heretofore recognized the general rule that, when
18                   the statute provides an ample and specific method of enforcing
19                   collection of taxes, such method is exclusive. Pierce County v.
                     Merrill, 19 Wash. 175, 52 Pac. 854; 27 Am. & Eng. Ency. Law (2d
20                   Ed.) 783; 1 Cooley on Taxation (3d Ed.) 17.

21                   We think it clear that under our system of taxation of real
                     property there is no personal liability against the owner for
22
                     taxes charged against such property.
23

24   Clizer v. Krauss, 57 Wash. 26, 30, 106 P. 145, 146 (1910)(emphasis added)

25
              In Clizer, the parties were in dispute over the validity of a real estate installment contract,
26
     with the seller, Krauss, arguing that, because there were property taxes due at the time of payoff,
27
      SUPPLEMENTAL BRIEF IN SUPPORT OF PLAINTIFF’S                                   HENRY & DEGRAAFF, P.S.
      MOTION FOR SUMMARY JUDGMENT - Page 4                                             787 MAYNARD AVE S.
                                                                                        SEATTLE, WA 98104
                                                                               V (206) 330-0595 / F (206) 400-7609
      Case 20-01047-CMA            Doc 27     Filed 11/19/20      Ent. 11/19/20 16:48:13          Pg. 4 of 6
 1   which the contract required the purchaser to pay and keep current, there was a default under the

 2   terms of the contract that permitted the sellers to decline performance. The Washington

 3   Supreme Court held that the taxes owing was irrelevant, since the sellers had no personal liability

 4   on the taxes under Washington law, it was immaterial whether the purchasers had kept the taxes

 5   current. Clizer was cited for this exact principle by the US Supreme Court: “The tax, moreover,

 6   creates a burden on the property alone.” Cty. of Yakima v. Confederated Tribes & Bands of

 7   Yakima Indian Nation, 502 U.S. 251, 266, 112 S. Ct. 683, 692, 116 L. Ed. 2d 687 (1992) See

 8   also In re Haukeli's Estate, 25 Wash. 2d 328, 338, 171 P.2d 199, 204 (1946)(“Taxes assessed

 9   against real estate are not a debt or personal liability of the owner of the property.”); accord

10   Bennett v. Grays Harbor Cty., 15 Wash. 2d 331, 338, 130 P.2d 1041, 1044 (1942); Comm'r of

11   Internal Revenue v. Plestcheeff, 100 F.2d 62, 63 (9th Cir. 1938).

12          Mr. Cramer’s post-discharge obligation to pay property taxes under RCW 84.56, as the

13   record owner of the property, is not a personal legal obligation to pay the property taxes and is

14   thus no different than any obligation Mr. Cramer may have had to keep the property insured,

15   which is not a legal obligation created by any state statute that Mr. Cramer is aware of. Any

16   obligation to pay the taxes or the insurance was nothing more than a contractual obligation that

17   was discharged in his bankruptcy. Thus, Mr. Cramer’s failure to pay them cannot be an “action”

18   that can be construed as a “return to the fray.”

19                                       III.        CONCLUSION
20
            This court should grant the Plaintiff’s Cross Motion for Summary Judgment because it
21
     was fairly contemplated that property taxes and insurance premiums would continue to become
22
     due on this Property at the time of Mr. Cramer’s bankruptcy discharge and the judgment for
23
     unjust enrichment clouding Mr. Cramer’s Property is void and any enforcement or payment on
24
     that judgment would be in violation of the discharge injunction.
25

26

27
      SUPPLEMENTAL BRIEF IN SUPPORT OF PLAINTIFF’S                                 HENRY & DEGRAAFF, P.S.
      MOTION FOR SUMMARY JUDGMENT - Page 5                                           787 MAYNARD AVE S.
                                                                                      SEATTLE, WA 98104
                                                                             V (206) 330-0595 / F (206) 400-7609
      Case 20-01047-CMA           Doc 27        Filed 11/19/20   Ent. 11/19/20 16:48:13         Pg. 5 of 6
 1        DATED this November 19, 2020.

 2                                        HENRY & DEGRAAFF, P.S.
 3                                        By: /s/Christina L Henry
                                              Christina L Henry, WSBA #31273
 4                                            787 Maynard Ave S
                                              Seattle, WA 98104
 5                                            Tel# 206-330-0595
                                              chenry@hdm-legal.com
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     SUPPLEMENTAL BRIEF IN SUPPORT OF PLAINTIFF’S                     HENRY & DEGRAAFF, P.S.
     MOTION FOR SUMMARY JUDGMENT - Page 6                               787 MAYNARD AVE S.
                                                                         SEATTLE, WA 98104
                                                                V (206) 330-0595 / F (206) 400-7609
     Case 20-01047-CMA      Doc 27   Filed 11/19/20   Ent. 11/19/20 16:48:13       Pg. 6 of 6
